DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 19-38
The following claim(s) is/are amended: 19, 23, 28, 37
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-18
Claim(s) 19-38 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 19-22, 24-38 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 5/9/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 19-38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 is representative and claims “selecting, by the computing device responsive to determining that a sum of the second time and the remaining time is greater than the first time, the second path in which to prefetch the data of the video file to the computing device.” There is no support for the claim limitation.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 and 24-38 rejected under 35 U.S.C. 103 as being unpatentable over Girard (US Pub. 2013/0111038) in view of Mao (US Pub. 2015/0100701) and further in view of Westphal (US Pub. 2016/0142510).
With respect to Claim 19, Girard teaches a method, comprising: identifying, by a computing device between a client device and a server, a plurality of paths of a network between the computing device and the server, the identification of the plurality of paths including first and second paths, (Fig. 1, paras. 36-37; client device has a plurality of channels to server. See also Fig. 3, paras. 99-102; client device connected to server through multiple devices. Either one are examples of multiple paths. Paras. 14, 180; node discovers multiple paths to a destination. For a proxy device, see Westphal, paras. 29-30)
and the first path being of a quality higher than that of the second path; (paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link.)
selecting, the second path in which to prefetch the data of the video file to the computing device; (para. 16, 37, 105, 144-145; system aggregates bandwidths of multiple channels/paths in order to get enough bandwidth for applications to function. Para. 131-133; data may be transferred concurrently over multiple paths, or only one path at a time but the path changes. Para. 169-171; a person streaming video on a 3G network comes into range of a Wi-Fi network, which takes over the downloading of the video. As the user leaves Wi-Fi range, both networks cooperate to split delivery of the video stream. Para. 128-131; system can measure bandwidth of a path. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to utilize the second path to supplement the first path to prevent jitter or to utilize only the second path to allow for a reliable or low cost manner of data transfer when it has sufficient bandwidth to prevent jitter. See also Westphal, paras. 42, 55-57, 60-70; system selects bit rates within a download deadline. Para. 25-30, 33; prefetching content.)
and providing, by the computing device, the data via the selected second path in response to the selection of the second path. (para. 16, 37, 105, 144-145; system aggregates bandwidths of multiple channels/paths in order to get enough bandwidth for applications to function. Para. 131-133; data may be transferred concurrently over multiple paths, or only one path at a time but the path changes. Para. 169-171; a person streaming video on a 3G network comes into range of a Wi-Fi network, which takes over the downloading of the video. As the user leaves Wi-Fi range, both networks cooperate to split delivery of the video stream. Para. 128-131; system can measure bandwidth of a path.)
But Girard does not explicitly teach determining a first time in which to download data of a next segment.
Mao, however, does teach determining, by the computing device, a first time in which to download data of a next segment of the video file via a first path to the computing device based on a steady state bit rate; (paras. 26-27; system determines whether a stall will occur based upon the current bandwidth and the amount of data in a segment. See also Girard, paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter. See also Westphal, paras. 42, 55-57, 60-70; system selects bit rates within a download deadline.)
Determining, by the computing device, a second time in which to download data of the next segment of the video file via the second path to the computing device; (Multiple paths were previously taught. paras. 26-27; system determines whether a stall will occur based upon the current bandwidth and the amount of data in a segment.)
Determining, by the computing device, a remaining time in which to download data of a current segment of the video file via the first path to the computing device; (paras. 26-27; system determines whether a stall will occur based upon the current bandwidth and the amount of data in a current segment yet to be received.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Girard with determining a time to download in order to adaptively stream the video. (Mao, para. 2)
But modified Girard does not explicitly teach determining that a sum of the second time and the remaining time is greater than the first time.
Westphal, however, does teach by the computing device responsive to determining that a sum of the second time and the remaining time is greater than the first time, (Examiner asserts that while Girard does not anticipate these timing limitations, it is sufficient to render them obvious on its own, but to ensure completeness of evidence of obviousness, Examiner supplements. It is recognized in the art that media, such as videos, can be sized in different levels of resolution, which require different file sizes. Systems adaptively select appropriate bit-rates in order to keep the video playing. See Westphal, paras. 20-23, 39-40; video streamer requests manifest including available quality levels of video and adaptively selects the proper quality based on the current network conditions. Para. 55-56; video has three available resolutions. If a connection lacks bandwidth for a given bit-rate encoding, the video will constantly pause and rebuffer as each video segment is played out before the next one has arrived, which is called jitter. See Girard, paras. 131-133, 144-145; System recognizes need for some data to be delivered at a particular time. Paras. 66, 128; QoS and jitter considerations. This pause is highly undesirable, see Westphal, para. 47; video rebuffering highly affects the perceived quality of a video stream. Consequently, video requests are adaptive – they request the highest quality encoding that can be delivered based on the bandwidth of the channel that can be delivered before the current segment has played out. See Westphal, paras. 55-56, 65-70; selection of bit rate that can be downloaded. paras. 42, 55-57, 60-70; system selects bit rates within a download deadline. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to select a second path to prefetch the data in order to deliver the data without causing extra buffering. Westphal, paras. 60-70 discloses a bit rate selection algorithm that compares the download deadline (a time in which to download the video) to time necessary to download at a given channel bitrate (the time being of sufficient duration to accomplish download).)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Girard with the time being sufficient to download the data in order to prevent jitter and increase perceived quality of video. (Westphal, para. 47)

With respect to Claim 20, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the download of the video file is part of a streaming process download and further comprising determining, by the computing device, that the streaming process download is at a steady state condition. (para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 21, modified Girard teaches the method according to claim 20, and Westphal also teaches wherein the determination that the streaming process download is at a steady state is made based on a comparison of (a) a download bit rate of a video segment to a current segment video encoding rate and (b) the download bit rate of a video segment to a next higher quality segment video encoding rate. (para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 22, modified Girard teaches the method according to claim 21, and Westphal also teaches wherein the determination that the streaming process download is at a steady state is further made based on a comparison of the download bit rate of the video segment to a next lower quality segment video encoding rate. (para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 24, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on an estimate of time to download a given video segment of the video file through the network at a steady state bit rate corresponding to a steady state condition. (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization. paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 25, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on an estimate of time to download a given video segment of the video file through the network using at least the second path. (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. See also Girard, paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 26, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on a first estimate value for time in which to finish download of a given video segment of the video file through the network. (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. See also Girard, paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 27, modified Girard teaches the method according to claim 26, and Westphal also teaches wherein the time is determined to be of sufficient duration based on a time that is a combination of the first estimate value and a second estimate value for time to download the given video segment of the video file through the network at a steady state bit rate corresponding to the steady state condition. (Duplication of parts is not a patentable act. This limitation simply asks that estimation of two options be done at the same time, but Girard already taught that the bandwidth of all paths can be determined, paras. 128-131, and Westphal teaches an algorithm for estimating download times of a given representation, see Westphal, para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization. paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 28, it is substantially similar to Claim 19 and is rejected in the same manner, the same art and reasoning applying. Further, Girard also teaches a computing device, comprising: a memory; and a processor coupled to the memory and configured to: (paras. 211-213; processor and non-transitory memory such as ROMs or diskettes.)

With respect to Claims 29-31, 33-36, they are substantially similar to Claims 20-22, 24-27, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 32,  modified Girard teaches the computing device according to Claim 28, and Westphal also teaches to be of sufficient duration based on an estimate of an encoding rate for a given video segment. para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 37, it is substantially similar to Claim 19 and is rejected in the same manner, the same art and reasoning applying. Further, Girard also teaches a system, comprising: a processor; and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method, wherein the programming instructions comprise instructions to: (paras. 211-213; processor and non-transitory memory such as ROMs or diskettes.)

With respect to Claim 38, it is substantially similar to Claim 20 and is rejected in the same manner, the same art and reasoning applying.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Girard (US Pub. 2013/0111038) in view of Mao (US Pub. 2015/0100701) in view of Westphal (US Pub. 2016/0142510) and further in view of Houdaille (US Pub. 2015/0200992).
With respect to Claim 23, modified Girard teaches the method according to claim 19, and Mao also teaches wherein the first time is determined based on a size of the next segment (paras. 26-27; size of segment considered in download time)
The same motivation to combine as the independent claim applies here.
And Westphal also teaches identified in metadata received by the computing device (paras. 21-23; manifest file that describes the video)
The same motivation to combine as the independent claim applies here.
But modified Girard does not explicitly teach a HTTP Head.
Houdaille, however, does teach Using a hypertext transfer protocol head method. (para. 137; HTTP Head to get segment data)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Girard with the HTTP Head to get segment data. (Houdaille, para. 137)


Alternate Grounds
Claims 19-22, 24-38 rejected under 35 U.S.C. 103 as being unpatentable over Girard (US Pub. 2013/0111038) in view of Mao (US Pub. 2015/0100701) and further in view of Westphal (US Pub. 2016/0142510) and further in view of Watson (US Pub. 2014/0143431).
With respect to Claim 19, Girard, Mao and Westphal teach as above. But under this ground of rejection the combination is insufficient to teach determining that a sum of the second time and the remaining time is greater than the first time.
Watson, however, does teach determining that a sum of the second time and the remaining time is greater than the first time, (In addition to the previous citations Examiner cites Watson, paras. 55-60; Playback application has multiple connections to multiple servers and maps later portions of the playback to servers with slower network performance.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Girard with the time being sufficient to download the data in order to maximize throughput and bandwidth usage. (Watson, para. 13)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Examiner notes for the record that Examiner believes the claims are ineligible subject matter under CAFC guidance. The Office has an expanded view of a “practical application” in order to promote consistency. No rejection is proper under the Office’s test because the effect of using the newly amended mathematical limitations is to stream video over a second path which “improves a computer qua computer” because the Office does not consider the conventionality in Step 2A of the analysis.
Examiner notes the following for the record – the art conventionally has used multiple paths for streaming. Examiner cites Bichot (US Pub. 2012/0311174), Nagaraj (US Pub. 2013/0060911), Watson (US Pub. 2014/0143431). In short, the instant claims are accurately described as utilizing math to calculate a particular point in time in which a secondary path should be used. The claims are therefore a command to use math to pinpoint a particular selection point based upon the inherent qualities of the system. Once the math determines the critical point, the solution (switching to a secondary path) is conventional. Examiner does not view this as a practical application because the entire non-conventional utility of the invention derives from the mathematical calculations. The practical application question asks if “additional elements” integrate the judicial exception – here the additional elements are all conventional.
Because the Office does not consider conventionality in the “Does the claim recite additional elements that integrate the judicial exception into a practical application?” question, the Claims are integrated because of the conventional improvement to a computer that the preexisting adaptive streaming and multipath channels. Because Examiner believes that the CAFC does not perform the practical application test without consideration of what constitutes well-understood, routing and conventional activity, Examiner questions whether the claim is eligible.
Examiner’s secondary function is to help Applicant find patentable, which requires eligible, subject matter, and consequently Examiner supplements the record. Examiner’s primary function is to apply Office procedure. No rejection is proper under that procedure.
Examiner makes a 112a rejection to all claims. The claims require “determining that a sum of the second and the remaining time is greater than the first time.” The second time is the download time of the lower quality path. The first time is the download time of the steady state higher quality path. Thus the claim requires selecting the second path when (Lower path time) > (Higher path time + remaining time for the current segment). But the Specification at paras. 26-29 discloses that T(N+1) is the Higher path time, T(L) is the lower path time, and T(R) is the remaining time. Spec, para. 29 adds T(N+1) and T(R) to get T(APF). Para. 29 then states that there is sufficient time to use the lower path when T(APF) > T(L).
In other words, the Specification teaches that a sum of the first time and the remaining time must be greater than the second time in order to use the second path. See Fig. 3. This is because even though the second path is inferior, it has a head start because it does not have to finish downloading the current segment while the main path does. The claim claims a sum of the second and remaining time being larger than the first time. The claim appears to have swapped the first and second times in the equation. A simple check shows the error – If the second path was exceedingly low quality such that the second time was arbitrarily large, the claim would always select the second path (since the second time would dwarf the other terms). But an arbitrarily large second time would result in a buffer underrun. See, e.g. para. 31; Three seconds to download the next segment over the first path and one second remaining in the current segment are added together (i.e. first time + remaining time) and compared to the time to download in the low quality link (second time).
For purposes of the 103, Examiner construes the claim consistent with the specification. Because the claim as put forth has no textual support, Examiner makes a 112a Written Description rejection as the claim is new matter.
Finally, turning to the 103, Examiner cites Mao to more directly teach the math, even though it is not really necessary. Applicant argues at Remarks, pg. 11 that Girard/Westphal fails to teach the determinations of times. As Examiner previously explained, these times are obvious. The art was motivated not to have jitter or QoS problems. Adaptive Streaming selects the amount of data to transfer (by selecting a representation) that is sufficient for the bandwidth available. One of skill would have recognized that when a second path is available, the second path could download some of the segments and would have been motivated to use it to download some of the segments when it would not interfere with playback. Therefore the timing claimed is an obvious threshold – the claim commands using the lower quality path when it would complete transfer of the segment before the higher quality path would have. Applicant argues that neither reference teaches the timing, but the timing is suggested by the context of use and the explicit teaching in the art to avoid a disrupted playback.
Examiner maintains the obviousness rejection. All claims are rejected.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449